 



Exhibit 10.1
Amendment No. 3 and Waiver to Credit Agreement
     Amendment No. 3 and Waiver (this “Amendment”), dated as of May 9, 2007, to
Credit Agreement, dated as of January 7, 2005 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Novelis Inc., a corporation organized under the Canada
Business Corporations Act (the “Company” or the “Canadian Borrower”), Novelis
Corporation, a Texas corporation (the “US Borrower”), Novelis Deutschland GmbH,
a limited liability company (GmbH) organized under the laws of Germany (the
“German Borrower”), Novelis UK Ltd, a limited company organized under the laws
of England and Wales with registered number 00279596 (the “UK Borrower”),
Novelis AG, a stock corporation (AG) organized under the laws of Switzerland
(the “Swiss Borrower” and, together with the Canadian Borrower, the US Borrower,
the German Borrower and the UK Borrower, the “Borrowers”), the Lenders and
Issuers party thereto and Citicorp North America, Inc. (“Citicorp”), as
administrative agent and collateral agent for the Lenders and the Issuers (in
such capacity, the “Administrative Agent”).
W i t n e s s e t h:
     Whereas, the Borrowers have requested an amendment to the Credit Agreement
as herein set forth; and
     Whereas, the Borrowers, the Lenders signatory to a consent (an
“Acknowledgment and Consent”) and the Administrative Agent have agreed to amend
the Credit Agreement on the terms and subject to the conditions herein provided.
     Now, Therefore, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
     Section 1. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement, as
amended hereby
     Section 2. Amendments. Subject to the terms and conditions set forth
herein, effective as of the Amendment Effective Date (as defined below):
     (a) the Credit Agreement (excluding the Exhibits and Schedules thereto) is
hereby amended in its entirety to read as Exhibit A attached hereto; and
     (b) the Schedules to the Credit Agreement are hereby amended by
(i) inserting Schedule I-A (Additional Commitments) to the Credit Agreement, in
the form of Exhibit B-1 attached hereto, directly following Schedule I
(Commitments) and (ii) inserting Schedule 7.15-A (Post-Closing Covenants II) to
the Credit Agreement, in the form of Exhibit B-2 attached hereto, directly
following Schedule 7.15 (Post-Closing Covenants).
     Section 3. Consent to Amendments. The Administrative Agent and each Lender
signatory to an Acknowledgment and Consent hereby consent to the amendments to
each of the

 



--------------------------------------------------------------------------------



 



local law security agreements and/or guaranties listed on Exhibit C attached
hereto, each in form and substance satisfactory to the Administrative Agent.
     Section 4. Waivers. As of the Amendment Effective Date, each Lender
signatory to an Acknowledgment and Consent hereby consents to waive the
following:
     (a) the Event of Default under Section 9.1(k) (Events of Default) solely as
a result of the consummation of the transactions contemplated under the
Arrangement Agreement, dated as of February 10, 2007, among Hindalco Industries
Limited, AVAluminum Inc. and the Company (the “Acquisition”), until the earlier
of (i) the third Business Day prior to the 60th day following the date on which
the Acquisition is consummated and (ii) in the event the Acquisition shall not
have been consummated on or prior thereto, July 7, 2007; provided, however, that
none of the Borrowers shall, nor shall they permit any of their respective
Subsidiaries to, make any payment with respect to the Senior Notes (other than
scheduled payments of interest required thereby) prior to the 60th day following
the date on which the Acquisition is consummated; and
     (b) the notice of prepayment required pursuant to Section 2.8(a)(ii)
(Optional Prepayments) for prepayment of the Revolving Loans on the Amendment
Effective Date with respect to which one Business Day’s prior notice has been
given.
     Section 5. Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall become effective as of the first date (the “Amendment Effective
Date”) on which each of the following conditions precedent shall have been
satisfied or duly waived:
     (a) Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
          (i) this Amendment, duly executed by each of the Loan Parties, the
Administrative Agent and each Additional U.S. Term Lender;
          (ii) Acknowledgment and Consent, in the form set forth hereto as
Exhibit D, duly executed by each Additional U.S. Term Lender and each of the
Lenders that, when combined, constitute the Requisite Lenders;
          (iii) for the account of each Lender having requested the same by
notice to the Administrative Agent and the Company received by each at least
three Business Days prior to the Amendment Effective Date (or such later date as
may be agreed by the Company), Notes conforming to the requirements set forth in
Section 2.7(d) of the Credit Agreement;
          (iv) to the extent reasonably requested by the Administrative Agent, a
certificate of the secretary, assistant secretary or other officer of each Loan
Party in charge of maintaining books and records of such Loan Party certifying
as to the resolutions of such Loan Party’s board of directors or other
appropriate governing body approving and authorizing the execution, delivery and
performance of this Amendment and each document executed and delivered in
connection therewith;
          (v) a favorable opinion of counsels to the Loan Parties, addressed to
the Administrative Agent and the Lenders in form and substance and from counsels
reasonably satisfactory to the Administrative Agent;

-2-



--------------------------------------------------------------------------------



 



          (vi) such additional documentation as the Administrative Agent may
reasonably require.
     (b) Delivery of Amendments. The Administrative Agent shall have received
amendments, including, without limitation, delivery of any additional Collateral
pursuant thereto, to the Collateral Documents as contemplated by this Amendment,
duly executed and delivered by the Administrative Agent, the Collateral Agent
and the applicable Loan Parties.
     (c) Other Conditions Precedent. As of the Amendment Effective Date, (i) the
conditions precedent set forth in Section 3.2 of the Credit Agreement shall have
been satisfied, both before and after giving effect to this Amendment and the
Additional U.S. Term Loans, and (ii) the Company shall be in compliance with the
covenants set forth in Article V (Financial Covenants) of the Credit Agreement
as of the most recently ended Fiscal Quarter, both before and after giving
effect to such Additional U.S. Term Loans (in each case, after giving effect to
the repayment of Indebtedness with the advancement of the proceeds of such
Additional U.S. Term Loans).
     (d) Payment of Fees Costs and Expenses. The Administrative Agent shall have
received payment of all fees, costs and expenses, including, without limitation,
all fees, costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent) in connection with this Amendment, the Credit Agreement
and each other Loan Document, as required by Section 8 hereof.
     (e) Representations and Warranties. Each of the representations and
warranties contained in Section 6 below shall be true and correct.
     (f) No Default or Event of Default. After giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing.
     Section 6. Representations and Warranties. Each Loan Party hereby jointly
and severally represents and warrants to the Administrative Agent and each
Lender, with respect to all Loan Parties, as follows:
     (a) After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted by the Credit Agreement.
     (b) The execution, delivery and performance by each Loan Party of this
Amendment have been duly authorized by all requisite corporate, limited
liability company or limited partnership action on the part of such Loan Party
and will not violate any of the articles of incorporation or bylaws (or other
constituent documents) of such Loan Party.
     (c) This Amendment has been duly executed and delivered by each Loan Party,
and each of this Amendment and the Credit Agreement as amended hereby
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
the same may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and by general
principles of equity.

-3-



--------------------------------------------------------------------------------



 



     (d) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing as of the date hereof.
     Section 7. Continuing Effect; Liens and Guaranties.
     (a) Except as expressly set forth in this Amendment, all of the terms and
provisions of the Credit Agreement are and shall remain in full force and effect
and each of the Borrowers shall continue to be bound by all of such terms and
provisions. The Amendment provided for herein is limited to the specific
provisions of the Credit Agreement specified herein and shall not constitute an
amendment of, or an indication of the Administrative Agent’s, any Lender’s or
any Issuer’s willingness to amend or waive, any other provisions of the Credit
Agreement or the same sections for any other date or purpose.
     (b) Each of the Borrowers and the Guarantors hereby consents to this
Amendment, including all increases in commitments and extensions of additional
credit pursuant thereto and the execution, delivery and performance of the other
Loan Documents (if any) to be executed in connection therewith. Each of the Loan
Parties hereby acknowledges and agrees that all of its obligations, including
all Liens and Guaranties granted to the Secured Parties under the applicable
Loan Documents, are reaffirmed and that such Liens and Guaranties shall continue
in full force and effect on and after Effective Date to secure and support the
Secured Obligations of the Borrowers and the Guarantors.
     Section 8. Fees, Costs and Expenses.
     (a) As consideration for the execution of this Amendment, the Company, on
behalf of each Borrower, agrees to pay to the Administrative Agent for the
account of each Lender for which the Administrative Agent shall have received
(by facsimile or otherwise) an executed Acknowledgment and Consent (or a release
from escrow of an Acknowledgment and Consent previously delivered in escrow)
with respect to this Amendment by 5 p.m. (New York time) on April 27, 2007 (the
“Deadline”), a waiver fee equal to 0.125% of the sum of (A) such Lender’s
Revolving Credit Commitment then in effect and (B) the principal amount of such
Lender’s Term Loans then outstanding.
     (b) As provided in Section 11.3(a) (Costs and Expenses) of the Credit
Agreement, the Borrowers agree to reimburse the Administrative Agent for all
reasonable fees, costs and expenses, including the reasonable fees, costs and
expenses of counsel or other advisors for advice, assistance or other
representation in connection with this Amendment.
     Section 9. Reference to and Effect on the Loan Documents.
     (a) As of the Effective Date, each reference in the Credit Agreement and
the other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import, and each reference in the other Loan Documents to the
Credit Agreement (including, without limitation, by means of words like
“thereunder”, “thereof” and words of like import), shall mean and be a reference
to the Credit Agreement as amended hereby, and this Amendment and the Credit
Agreement shall be read together and construed as a single instrument. Each of
the table of contents and lists of Exhibits and Schedules of the Credit
Agreement shall be amended to reflect the changes made in this Amendment.

-4-



--------------------------------------------------------------------------------



 



     (b) Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver or amendment of any other
provision of the Credit Agreement or any Loan Document except as and to the
extent expressly set forth herein.
     (d) Each Loan Party hereby confirms that the guaranties, security interests
and liens granted pursuant to the Loan Documents continue to guarantee and
secure the Obligations as set forth in the Loan Documents and that such
guaranties, security interests and liens remain in full force and effect.
     Section 10. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agents of an executed counterpart
of this Amendment.
     Section 11. Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
     Section 12. Headings. Section headings contained in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.
     Section 13. Waiver of Jury Trial. Each Of The Parties Hereto Irrevocably
Waives Trial By Jury In Any Action Or Proceeding With Respect To This Amendment
Or Any Other Loan Document.
[Signature Pages Follow]

-5-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
executed by their respective officers and members thereunto duly authorized, on
the date indicated below.

            Novelis Inc.
     as Borrower and Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Vice President and Treasurer     

            Novelis Corporation,
     as Borrower and Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            Novelis Deutschland GmbH,
     as Borrower and Guarantor
      By:   /s/ Leslie J. Parrette, Jr.         Name:   Leslie J. Parette, Jr. 
      Title:   Attorney in Fact     

            Executed as a deed by
Novelis UK Ltd,
     as Borrower and Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            Novelis AG,
     as Borrower and Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

 



--------------------------------------------------------------------------------



 



            Eurofoil Inc. (USA),
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            Novelis PAE Corporation,
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            Novelis Cast House Technology Ltd.,
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            4260848 Canada Inc.,
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            4260856 Canada Inc.,
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            Executed as a deed by
Novelis Europe Holdings Limited,
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

 



--------------------------------------------------------------------------------



 



            Novelis do Brasil Ltda,
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            Novelis Switzerland AG,
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            Novelis Technology AG,
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            Present when the Common Seal of
Novelis Aluminium Holding Company,
     as Guarantor was
hereunto affixed in the presence of
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            Novelis Finances USA LLC,
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Attorney in Fact     

            Aluminum Upstream Holdings LLC
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Vice President and Treasurer     



 



--------------------------------------------------------------------------------



 



            Novelis South America Holdings LLC
     as Guarantor
      By:   /s/ Orville Lunking         Name:   Orville Lunking        Title:  
Vice President and Treasurer     



 



--------------------------------------------------------------------------------



 



            Citicorp North America, Inc.,
     as Administrative Agent under the Credit Agreement
      By:   /s/ Arnold Y. Wong         Name:   Arnold Y. Wong        Title:  
Vice President     

 